DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kung et al (2020/0322023) in view of Zarifi (2021/0050963).
Regarding claims 1 and 17.  Kung teaches a method and a user equipment (UE) comprising: 
a transceiver (figures 1-3 teaches UE and base station having processor, memory, transceiver, etc.) configured to: receive configuration information for measuring K resource reference signals (RSs) and reporting a beam report (0055 – UE configured to measure and report K beams, 0232 – UE includes at most n (e.g., MaxNrofRS-indexesToReport) beams information (e.g., SSB indexes and/or CSI-RS indexes) in the measurement report (e.g., rsIndexResults)); and
a processor coupled to the transceiver, the processor, based on the configuration
information, configured to: measure the K resource RSs (0055 – UE configured to measure and report K beams), and 
determine the beam report based on a metric, where the beam report includes an indicator indicating at least one of the K resource RSs (0055 – UE measurement based on RS for beam management (at least CSI-RS) is composed of K (=total number of configured beams.  Specifically, when a UE is configured with K>1 non-zero power (NZP) CSI-RS resources, a UE can report N CRIs (CSI-RS Resource Indicator)), 0232 – UE includes at most n (e.g., MaxNrofRS-indexesToReport) beams information (e.g., SSB indexes and/or CSI-RS indexes) in the measurement report (e.g., rsIndexResults)), wherein the transceiver is further configured to transmit the determined beam report (0055 – UE configured to measure and report K beams), 
wherein 1 < K (0055 – UE measurement based on RS for beam management (at least CSI-RS) is composed of K (=total number of configured beams.  Specifically, when a UE is configured with K>1 non-zero power (NZP) CSI-RS resources, a UE can report N CRIs (CSI-RS Resource Indicator))), 
Kung does not explicitly teach wherein the K resource RSs comprises a first subset and a second subset, at least one resource RS in the first subset is transmitted from a serving cell in a set of serving cells and at least one resource RS in the second subset is transmitted from a non-serving cell in a set of non-serving cells.
	Zarifi teaches CSI-RS resources from the serving and/or the neighboring cells may be supported to be used as the spatialReleationInfo RS for the positioning SRS.  CSI-RS transmit beams are UE-specific and typically narrower than the SSB transmit beams and, as such, are better candidates for the spatialRelationInfo RS in general.  For mobility purposes, a UE can be configured in MeasObjectNR to measure multiple groups of CSI-RS resources where each group is transmitted from the serving or neighboring cell (e.g., non-serving cell) (0071, 0074 – indicate to the UE the DL RS resource ID and PCID of the corresponding serving or neighboring cell).
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to modify the measurement configuration information at as taught by Kung to include information relating to groups of CSI-RS resources as taught by Zarifi for mobility purposes.
Regarding claim 9.  Kung teaches a base station (BS) comprising: a processor (figures 1-3 teaches UE and base station having processor, memory, transceiver, etc.) configured to:
generate configuration information for K resource reference signals (RSs) and a beam report; and a transceiver coupled to the processor, the transceiver configured to (0055 – UE configured to measure and report K beams, 0232 – UE includes at most n (e.g., MaxNrofRS-indexesToReport) beams information (e.g., SSB indexes and/or CSI-RS indexes) in the measurement report (e.g., rsIndexResults)):
transmit the configuration information (0055 – UE configured to measure and report K beams); and 
receive the beam report, where the beam report includes an indicator indicating at least one of the K resource RSs (0055 – UE configured to measure and report K beams, 0232 – UE includes at most n (e.g., MaxNrofRS-indexesToReport) beams information (e.g., SSB indexes and/or CSI-RS indexes) in the measurement report (e.g., rsIndexResults)),
wherein 1 < K (0055 – UE measurement based on RS for beam management (at least CSI-RS) is composed of K (=total number of configured beams.  Specifically, when a UE is configured with K>1 non-zero power (NZP) CSI-RS resources, a UE can report N CRIs (CSI-RS Resource Indicator))),
Kung does not explicitly teach wherein the K resource RSs comprises a first subset and a second subset, at least one resource RS in the first subset is transmitted from a serving cell in a set of serving cells and at least one resource RS in the second subset is transmitted from a non-serving cell in a set of non-serving cells, wherein the BS is a serving cell in the set of serving cells.
Zarifi teaches CSI-RS resources from the serving and/or the neighboring cells may be supported to be used as the spatialReleationInfo RS for the positioning SRS.  CSI-RS transmit beams are UE-specific and typically narrower than the SSB transmit beams and, as such, are better candidates for the spatialRelationInfo RS in general.  For mobility purposes, a UE can be configured in MeasObjectNR to measure multiple groups of CSI-RS resources where each group is transmitted from the serving or neighboring cell (e.g., non-serving cell) (0071, 0074 – indicate to the UE the DL RS resource ID and PCID of the corresponding serving or neighboring cell).
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to modify the measurement configuration information at as taught by Kung to include information relating to groups of CSI-RS resources as taught by Zarifi for mobility purposes.
Regarding claims 2, 10 and 18.  Kung does not teach wherein for each resource RS, the transceiver is further configured to receive an information about the cells comprising the set of serving and the set of non-serving cells.
Zarifi teaches CSI-RS resources from the serving and/or the neighboring cells may be supported to be used as the spatialReleationInfo RS for the positioning SRS.  CSI-RS transmit beams are UE-specific and typically narrower than the SSB transmit beams and, as such, are better candidates for the spatialRelationInfo RS in general.  For mobility purposes, a UE can be configured in MeasObjectNR to measure multiple groups of CSI-RS resources where each group is transmitted from the serving or neighboring cell (e.g., non-serving cell) (0071, 0074 – indicate to the UE the DL RS resource ID and PCID of the corresponding serving or neighboring cell).
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to modify the measurement configuration information at as taught by Kung to include information relating to groups of CSI-RS resources (e.g., serving cell group and/or non-serving cell group) as taught by Zarifi for mobility purposes.
Regarding claims 3, 11 and 19.  Kung does not teach wherein the information about the cells includes a physical cell identifier (PCID).
Zarifi teaches CSI-RS resources from the serving and/or the neighboring cells may be supported to be used as the spatialReleationInfo RS for the positioning SRS.  CSI-RS transmit beams are UE-specific and typically narrower than the SSB transmit beams and, as such, are better candidates for the spatialRelationInfo RS in general.  For mobility purposes, a UE can be configured in MeasObjectNR to measure multiple groups of CSI-RS resources where each group is transmitted from the serving or neighboring cell (e.g., non-serving cell) (0071, 0074 – indicate to the UE the DL RS resource ID and PCID of the corresponding serving or neighboring cell, 0129 – resource ID and PCID, and possibly QCL-D properties).
	It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to modify the measurement configuration information at as taught by Kung to include information relating to groups of CSI-RS resources (e.g., PCID information regarding the serving cell group and/or non-serving cell group) as taught by Zarifi for mobility purposes.
Regarding claims 4, 12 and 20.  Kung teaches wherein the transceiver is further configured to receive a plurality of quasi co-location (QCL) information (0087 – for CSI-RS based measurement can be indicated through QCL to UE, 0221-0224 – QCL type = TypeA, typeB, typeC, typeD), each QCL information including (resource-ID, cell-ID, QCL-type (0096 – QCL-TypeC and QCL-TypeD, 0221-0224 – QCL type = TypeA, typeB, typeC, typeD)) for at least one resource RS, where the resource-ID is an ID of the resource RS and the cell-ID is an ID of the cell the resource RS is transmitted from, and QCL-type is a type of a QCL property associated with the resource RS (0087 – for CSI-RS based measurement can be indicated through QCL to UE, 0096 – QCL-TypeC and QCL-TypeD, 0221-0224 – QCL type = TypeA, typeB, typeC, typeD).
	Kung does not teach the information including resource ID or cell ID.
Zarifi teaches QCL information includes PCID (e.g., cell id) (0022, 0074, 0116, 0129-0130), resource ID (0022, 0026, 0074, 0129), QCL-type (0022, 0026, 0074, 0116-0117, 0128, 0129, 0135).
It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to modify the measurement configuration information at as taught by Kung to include information relating to resource ID and/or cell ID as taught by Zarifi enabling the UE to detect DL RS during mobility.
Regarding claims 5 and 13.  Zarifi teaches wherein the QCL-type corresponds to TypeD for a spatial domain filter (0087 – for CSI-RS based measurement can be indicated through QCL to UE, 0096 – QCL-TypeC and QCL-TypeD, 0221-0224 – QCL type = TypeA, typeB, typeC, typeD).
	 Zarifi teaches QCL typeD (0022 - QCL-D, 0026 – QCL-D, 0074 -QCL-D, 0116-0117 – QCL-D, 0128 – QCL-D, 0129 – QCL-D, 0135 – QCL-D).

Regarding claims 6 and 14.  Kung teaches wherein: the transceiver is further configured to: receive a set of transmission configuration indicator (TCI) states, wherein each TCI state refers to at least one QCL information from the plurality of QCL information and is associated with a downlink (DL) transmission; and receive a TCI state from the set of TCI states; and the processor is further configured to: decode the TCI state; and apply the TCI state to receive the DL transmission (0105 – QCL-info includes TCI-StateID, List of references to TCI-States for providing QCL source and QCL type for each NZP-CSI-RS-Resource listed in nzp-CSI-RS-ResourcesForChannel.  Each TCI state refers to the TCI-state which has this value for tci-StateID and is defined in tci-StatesToAddModLIst in the PDSCH-Config included in BWP-Downlink corresponding to the serving cell and to the DL, 0220-0223 – 3GPP TS 38.331 V15.4.0 introduces configuration of reference signals of TCI states, TCI-State IE associates one or two DL reference signals with a corresponding quasi-colocation (QCL) type, 0224-0255 – TCI-StateID.  The IE TCI-StateID is used to identify one TCI-State configuration, 0244 – the UE may report one or more indexes of one or more RS configured in at least one TCI state of one or more TCI states configured by RRC).
Regarding claims 8 and 16.  Kung does not teach wherein each QCL information includes an ID that indicates the resource-ID, and the cell-ID is determined implicitly based on the ID. 
Zarifi teaches QCL information includes PCID (e.g., cell id) (0022, 0074, 0116, 0129-0130), resource ID (0022, 0026, 0074, 0129), QCL-type (0022, 0026, 0074, 0116-0117, 0128, 0129, 0135).
It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to modify the measurement configuration information at as taught by Kung to include information relating to resource ID and cell ID as taught by Zarifi enabling the UE to detect DL RS during mobility.
2.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kung in view of Zarifi further in view of Chen et al (2021/0373148).
Regarding claims 7 and 15.  Kung in view of Zarifi do not teach wherein each QCL information includes an ID that indicates both resource-ID and cell-ID jointly.
Chen teaches the UE may perform a joint measurement on a plurality of DL positioning RS that meet a condition, to obtain a joint measurement result.  The condition maybe any one of the following conditions:  The reference signals belong to one cell, for example, have the same PCI or cell ID, or are configured in a set of resources that belong to one cell.  The reference signals have a quasi-co-location relationship, including but not limited to one or more of QCL type A/B/C/D.  The network side notifies, by using a configuration, the UE of DL RS that can be jointly measured, or a protocol specifies DL RS that can be jointly measured by the UE, for example, a resource set {RS #1, RS #2} (0135).
It would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to modify the teaching of Kung in view of Zarifi to use a configuration as taught by Chen in order to enable the network to jointly indicate DL RS that can be jointly measured by the UE as taught by Chen thereby saving network resources.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2022/0123815) Karjalainen et at al teaches QCL information includes ResourceID, Cell Index, and QCL type determined implicitly or jointly by using configuration indication.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646